DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the amendments and arguments filed 12/30/2021. Claims 1-18 are currently pending with claims 1 and 10 amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see the response, filed 12/30/2021, with respect to the 102(a)(1) rejections have been fully considered and are persuasive.  The 102(a)(1) rejections of 11/03/2021 have been withdrawn in light of amendments to the claims. 
Examiner agrees that the prior art Spranger does not teach all the limitations of the claims 1 and 10 as amended. The currently amended claims, however, are still anticipated and obvious in view of prior art such as US Patent 2,045,918 to Moody and US Patent 7,033,131 to Schreiber, see rejection to follow and prior art section. Additionally, it should be noted that the preamble, “… axial flow fan …,” of claims 1 and 10 do not limit the scope of those claims, See MPEP 2111.02 for instance. The claim body of those claims “… describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure … of the claimed invention ….” MPEP 2111.02. The preamble of claims 1 and 10 simply recites purpose or intended use of a blade unit or impeller structure. The purpose or intended use 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “… a leading edge section … a trailing edge section … a first end … a second end … a third end … a fourth end …” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a leading edge section … a trailing edge section … a first end … a second end … a third end … a fourth end …”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, and 10-16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,045,918 to Moody (Moody).
In Reference to Claim 1
Moody discloses an axial flow fan blade unit (Fig. 1: 8; pg. 1, col, 2, ll 3-7: axial flow through device 4; the axial flow fan being intended use or purpose, see note on intended use below) comprising: 
a main body (of 8) having a root section (of 8 connected at 4), an end section (7), a windward side (side of 8 interacted by fluid, such as top surface of middle blade 8, not labeled), a leeward side (side of 8 not directly interacted by fluid, such as bottom surface of middle blade 8, not labeled), a leading edge section (10),  and a trailing edge section (11)
the root section having a first end (annotated Fig. 1: #1) and a second end (annotated Fig. 1: #2) and being connected with a hub (hub of 4 for instance, not labeled), 
the end section having a third end (annotated Fig. 1: #3) and a fourth end (annotated Fig. 1: #4) extending in a radial direction (Fig. 1: from right to left of left blade 8 for instance) away from the hub, 
the leading edge section (10) being defined between the first end and the third end (see annotated Fig. 1), the trailing edge section (11) being defined between the second end and the fourth end (see annotated Fig. 1),
the end section defining continuous a blade edge (Fig. 1: as seen of 7), a first direction (Annotated Fig. 1) and a second direction (Annotated Fig. 1
the first direction being a direction extending from the leading edge section (10) to the trailing edge section (11), the second direction being a direction extending from the windward side to the leeward side (see annotated Fig. 1); 
multiple protrusion bodies (Fig. 3: 18, 19, 20 for instance) extending outwardly in the radial direction at the blade edge (Fig. 1: 7); and 
at least one channel (Figs. 1 and 3: 9 and 16 and 17 for instance) formed in the blade edge (7) between the protrusion bodies (Fig. 3: 18, 19 and 20 for instance), the channel extending along the blade edge in the first direction (Annotated Fig. 1: along first direction) and between the windward side and the leeward side (Fig. 1: as seen of 9).
Regarding the preamble “… axial flow fan …” Examiner notes that it has been held that ‘A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.’ Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). The claim does not make clear reliance on the preamble and the preamble is not limiting as the claim body structurally describes a complete invention; See also MPEP 2112(II).

    PNG
    media_image1.png
    703
    951
    media_image1.png
    Greyscale

In Reference to Claim 2
Moody discloses the fan blade unit as claimed in claim 1, wherein the first and second directions are normal to each other (Annotated Fig. 1).
In Reference to Claim 3
Moody discloses the fan blade unit as claimed in claim 1, wherein the protrusion bodies (Fig. 3: 18, 19 , 20 for instance) are disposed at the end section (Fig. 1: 7) parallel to each other.
In Reference to Claim 4
Moody discloses the fan blade unit as claimed in claim 1, wherein the protrusion bodies (Fig. 3: 18, 19 , 20 for instance) are defined as a first protrusion body (18, for instance), a second protrusion body (20, for instance) and a third protrusion body (19, for instance), the third protrusion body being disposed between the first and second protrusion bodies, the first and third protrusion bodies defining 
In Reference to Claim 5
Moody discloses the fan blade unit as claimed in claim 4, wherein a width of the first channel (Fig. 3: 16) is equal to a width of the second channel (17).
In Reference to Claim 6
Moody discloses the fan blade unit as claimed in claim 1, wherein the protrusion bodies are integrally formed with each other (Fig. 1: as being part of the blade unit 8) or first respectively formed as separate members and then connected to the end sections of the main body the protrusion bodies and the end section being connected with each other by means of insertion, riveting, latching, adhesion, locking, welding or fusion.
In Reference to Claim 7, Moody discloses the fan blade unit as claimed in claim 4, see above (in reference to claim 6) for the same limitations.
In Reference to Claim 10
Moody discloses an axial flow fan impeller structure (Fig. 1: 8; pg. 1, col, 2, ll 3-7: axial flow through device 4; the axial flow fan being intended use or purpose, see note on intended use below) comprising: 
a hub (Fig. 1: such as a hub of 4 to which blades 8 are connected to, not labeled); and 
multiple fan blade units (8), each fan blade unit including 
a main body (of 8) having a root section (of 8 and at 4), an end section (7), a windward side (side of 8 interacted by fluid, such as top surface of middle blade 8, not labeled), a leeward side (side of 8 not directly interacted by fluid, such as bottom surface of middle blade 8, not labeled), a leading edge section (10),  and a trailing edge section (11), 
the root section having a first end (annotated Fig. 1: #1) and a second end (annotated Fig. 1: #2) being connected with a hub (hub of 4 for instance), 
the end section having a third end (annotated Fig. 1: #3) and a fourth end (annotated Fig. 1: #4) and extending in a radial direction (Fig. 1: from right to left of left blade 8 for instance) away from the hub,
the leading edge section (10) being defined between the first end and the third end (see annotated Fig. 1), the trailing edge section (11) being defined between the second end and the fourth end (see annotated Fig. 1)
the end section defining continuous a blade edge (Fig. 1: as seen of 7), a first direction (Annotated Fig. 1) and a second direction (Annotated Fig. 1),
the first direction being a direction (see annotated Fig. 1) extending from the leading edge section (10) to the trailing edge section (11), the second direction being a direction extending from the windward side to the leeward side (see annotated Fig. 1);
multiple protrusion bodies (Fig. 3: 18, 19, 20 for instance) extending outwardly in the radial direction at the blade edge (Fig. 1: 7); and
at least one channel (Figs. 1 and 3: 9 and 16 and 17) formed in the blade edge (7) between the protrusion bodies (Fig. 3: 18, 19 and 20 for instance), the channel extending along the blade edge in the first direction (Annotated Fig. 1: along first direction) and between the windward side and the leeward side (Fig. 1: as seen of 9 for instance).
Regarding the preamble “… axial flow fan …” Examiner notes that it has been held that ‘A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.’ Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). The claim does not make clear reliance on the preamble and the preamble is not limiting as the claim body structurally describes a complete invention; See also MPEP 2112(II).
In Reference to Claim 11, Moody discloses the impeller structure as claimed in claim 10, see above (in reference to claim 2) for the same limitations.
In Reference to Claim 12, Moody discloses the impeller structure as claimed in claim 10, see above (in reference to claim 3) for the same limitations.
In Reference to Claim 13
In Reference to Claim 14, Moody discloses the impeller structure as claimed in claim 13, see above (in reference to claim 5) for the same limitations.
In Reference to Claim 15, Moody discloses the impeller structure as claimed in claim 10, see above (in reference to claim 6) for the same limitations.
In Reference to Claim 16, Moody discloses the impeller structure as claimed in claim 13, see above (in reference to claim 6) for the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,045,918 to Moody (Moody) in view of US Patent 4,913,670 to Spranger (Spranger).
In Reference to Claim 8
Moody discloses the fan blade unit as claimed in claim 1, except “… wherein the protrusion bodies are made of different materials, the different materials selected from a group consisting of polymer materials and metal materials ….”
Spranger is also related to an axial flow blade unit (Fig. 1: 19 for instance), as the claimed invention and teaches wherein the protrusion bodies (Fig. 1: such as 3) are made of different materials, the different materials selected from a group consisting of polymer materials and metal material (col 3, ll 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify provide in the system of Moody wherein the protrusion bodies are made of different materials, the different materials selected from a group consisting of polymer materials and metal materials, as taught by Spranger, so as to form a complete blade suitable for use to move a fluid as is known in the art (Spranger: col 3, ll 27-30 and col 1, ll 44-49).
In Reference to Claim 9, Moody, as modified by Spranger, discloses the fan blade unit as claimed in claim 4, see above (in reference to claim 8) for the same limitations and being rejected in the same manner.
In Reference to Claim 17, Moody, as modified by Spranger, discloses the impeller structure as claimed in claim 10, see above (in reference to claim 8) for the same limitations and being rejected in the same manner.
In Reference to Claim 18, Moody, as modified by Spranger, discloses the impeller structure as claimed in claim 13, see above (in reference to claim 8) for the same limitations and being rejected in the same manner. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show axial flow fans with end protrusions for flow control. The prior art US Patent 7,033,131 to Schreiber appears to be highly relevant with regard to the patentability of the claims and examiner suggest that applicant review this reference in crafting any amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745